Exhibit 10.32

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT, dated as of March 14, 2019 (this “Agreement”), is
entered into among the undersigned in connection with the AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT, dated as of January 31, 2017 (as amended,
supplemented and modified from time to time, the “RPA”) among CLOUD PEAK ENERGY
RECEIVABLES LLC, a Delaware limited liability company, as seller (individually
and in such capacity, the “Seller”), CLOUD PEAK ENERGY RESOURCES LLC, a Delaware
limited liability company (“Cloud Peak”), as initial servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”), the various Conduit Purchasers, Related Committed Purchasers, LC
Participants and Purchaser Agents from time to time party hereto, and PNC BANK,
NATIONAL ASSOCIATION, as Administrator (in such capacity, together with its
successors and assigns in such capacity, the “Administrator”) and as issuer of
Letters of Credit (in such capacity, together with its successors and assigns in
such capacity, the “LC Bank”).  Terms which are capitalized in this Agreement
and not otherwise defined herein shall have the meanings ascribed to such terms
in the RPA.

 

W I T N E S S E T H

 

WHEREAS, the Seller and Cloud Peak have each advised the Administrator that the
audited consolidated financial statements of Parent and its consolidated
Subsidiaries for fiscal year 2018 are expected to contain a “going concern” or
like qualification or exception by Parent’s auditors (such financial statements,
the “Specified Qualified Financial Statements”);

 

WHEREAS, the delivery by the Seller and Cloud Peak of such Subject Qualified
Financial Statements is expected to constitute a breach by the Seller of its
covenants under Section 1(a)(v) of Exhibit IV to the RPA and a breach by Cloud
Peak of its covenants under Section 7(a) of the Performance Guaranty (the
“Specified Breaches”), which will result in the occurrence of a Termination
Event pursuant to under clause a(i) of Exhibit V to the RPA (such Termination
Event solely to the extent arising from the Specified Breaches, the “Specified
Termination Event”); and

 

WHEREAS, the Seller and Cloud Peak now request that the Administrator, the
Purchasers and the Purchaser Agents (collectively, the “Forbearing Parties”),
for a limited period of time, forbear from exercising their respective rights
and remedies under the RPA and the other Transaction Documents with respect to
the Specified Termination Event, and each Forbearing Party is willing to agree
to such forbearance, on and subject to the terms and conditions set forth in
this Agreement;

 

NOW, THEREFORE, in consideration of the mutual provisions and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                     Acknowledgment of Specified Termination
Event and Rights and Remedies.  The Seller and Cloud Peak both acknowledge,
confirm and agree that the Specified Termination Event may occur, and as a
result thereof, the Administrator has the right to exercise all such rights and
remedies against the Seller and Cloud Peak as available to it under the RPA, the
other Transaction Documents and under applicable law, with such notice as may be
expressly

 

--------------------------------------------------------------------------------



 

provided for in the RPA, the other Transaction Documents or required by
applicable law. The Forbearing Parties hereby acknowledge and agree that this
Agreement constitutes notice of the Specified Breaches and Specified Termination
Event pursuant to Sections 1(a) and 1(b) of the RPA.

 

2.                                     Acknowledgments.

 

(a)                                 Acknowledgment of Current Outstanding
Obligations.  The Seller and Cloud Peak hereby acknowledge that, as of the
Effective Date (as defined below), the Seller is indebted to the Forbearing
Parties (as defined below) for all amounts outstanding on the Effective Date in
respect of the Aggregate Capital, the LC Participation Amount and the aggregate
amount of accrued and unpaid Discount and Fees (the foregoing amounts are
hereafter collectively referred to as the “Current Outstanding Obligations”),
all without offset, counterclaims or defenses of any kind.  Except as
specifically set forth herein, nothing shall alter, amend, modify or extinguish
the obligation of the Seller or Cloud Peak to repay any Current Outstanding
Obligations or any other obligations they have or may have under the Transaction
Documents.

 

(b)                                Acknowledgment of Liens and Priority;
Reaffirmation of Security Interests.  The Seller hereby acknowledges, confirms
and agrees that (i) the Seller has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables and Related Security from each Originator to the Seller pursuant to
the Purchase and Sale Agreement, and the sale and security interest therein from
the Seller to the Administrator under the RPA as required under the RPA,
(ii) the RPA creates a valid and continuing security interest (as defined in the
applicable UCC) in the Receivables included in the Receivables Pool in favor of
the Administrator (for the benefit of the Purchasers) and (iii) the Seller has
taken all action necessary or desirable to establish and maintain a valid and
enforceable first priority perfected undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto and a first priority
perfected security interest in the Pool Assets, in each case, free and clear of
any Adverse Claim (other than Permitted Liens), in favor of the Administrator
(on behalf of the Purchasers), as required under the RPA. The Seller hereby
reaffirms the Seller’s prior conveyance to the Administrator of a continuing
security interest in and lien on the Pool Assets which it granted to the
Administrator including a security interest in and lien upon any and all funds
and/or monies of the Seller.

 

(c)                                 Acknowledgement of Notice Received and
Compliance Therewith.  The Seller and the Servicer acknowledge their receipt on
March 6, 2019 of the Administrator’s notice that it will require the Seller and
the Servicer to deliver Daily Reports pursuant to Sections 1(a)(ii)(C) and
2(a)(i)(C) of Exhibit IV to the RPA.  The Seller and the Servicer acknowledge
and agree that they will begin delivering such Daily Reports in accordance with
such Sections on or prior to March 22, 2019 and will continue to do so unless
and until the Administrator otherwise instructs the Seller and the Servicer in
writing.

 

3.                                     No Waivers; Reservation of Rights.  The
Forbearing Parties have not waived, are not by this Agreement waiving, and have
no intention of waiving, any Specified Breach, the

 

--------------------------------------------------------------------------------



 

Specified Termination Event, any other breach of any Transaction Document or any
Termination Events which may be continuing on the date hereof or any breach of
any Transaction Document or any Termination Events which may occur after the
date hereof (whether the same or similar to the Specified Breaches or the
Specified Termination Event or otherwise).

 

4.                                     Limited Forbearance Period; Forbearance
Termination.

 

(a)                                 At the Seller and Cloud Peak’s request and
in reliance upon the representations, warranties and covenants of the Seller and
Cloud Peak contained in this Agreement, and subject to the terms and conditions
of this Agreement, each Forbearing Party hereby agrees to forbear during the
Forbearance Period (as defined below) from exercising any of its rights and
remedies with respect to the Specified Breaches or the Specified Termination
Event, whether arising under the RPA, the other Transaction Documents or
applicable law; provided that the Forbearing Parties agree that during the
Forbearance Period the “Alternate Rate” and the “CP Rate” will be determined as
if no Termination Event shall have occurred under the RPA.  For the purposes of
this Agreement, the “Forbearance Period” means the period commencing on the
Effective Date (as defined below) and terminating on the earlier to occur of
(i) April 14, 2019 and (ii) the date on which any one or more of the following
events has occurred and is continuing (hereinafter referred to as an “Additional
Event of Default”):  (1) the failure by the Seller or Cloud Peak to perform or
observe any of the covenants or agreements contained in this Agreement or any
Transaction Document to which it is a party (other than a Specified Breach), or
(2) the occurrence of any Termination Event or default under the RPA or any
Transaction Document that is not the Specified Termination Event.

 

(b)                                From and after the date on which the
Forbearance Period terminates or expires, whichever occurs first (said date is
hereinafter referred to as the “Forbearance Termination Date”), the Forbearing
Parties’ respective agreements hereunder to forbear shall automatically and
without further notice or action terminate and be of no further force and
effect, and each Forbearing Party shall have the immediate and unconditional
right, in its discretion (subject to applicable provisions of the RPA, the other
Transaction Documents and applicable law), to exercise any or all of its rights
and remedies under the RPA, the other Transaction Documents and applicable law
with respect to the Specified Termination Event, any Termination Event or
default which may be continuing on the date hereof or any Additional Event of
Default which may occur after the date hereof, including, without limitation,
enforcement of the Liens upon the Pool Assets or any portion thereof held by the
Administrator or any other Forbearing Party.  The Forbearing Parties have not
waived any of such rights or remedies, and nothing in this Agreement, nor any
delay on any Forbearing Party’s part after the Forbearance Termination Date in
exercising any such rights or remedies, can be construed as a waiver of any of
such rights or remedies.

 

5.                                     Conditions Precedent to Effectiveness.

 

(a)                                 The effectiveness of this Agreement is
subject to the receipt by the Administrator, in form and substance reasonably
acceptable to the Administrator, of counterparts of this Agreement duly executed
by the Seller and Cloud Peak (the date of such satisfaction, the “Effective
Date”).

 

--------------------------------------------------------------------------------



 

(b)                                The Seller and Cloud Peak shall have paid all
fees, costs and expenses incurred by the Administrator in connection with this
Agreement and any transactions contemplated hereby, including any and all
outstanding legal and consultant fees and expenses of the Administrator, as set
forth in invoices delivered to the Seller and Cloud Peak on or prior to the
Effective Date.

 

6.                                     RELEASE.  THE SELLER AND CLOUD PEAK, ON
BEHALF OF THEMSELVES, RESPECTIVELY, AND ALL PERSONS AND ENTITIES CLAIMING BY,
THROUGH, OR UNDER THEM, HEREBY RELEASE, WAIVE AND FOREVER RELINQUISH AND
DISCHARGE EACH FORBEARING PARTY AND ITS RESPECTIVE OFFICERS, DIRECTORS,
ATTORNEYS, AGENTS, AFFILIATES, AND SUCCESSORS AND ASSIGNS (COLLECTIVELY THE
“RELEASEES”), OF, FROM, AND WITH RESPECT TO ANY AND ALL MANNER OF ACTION AND
ACTIONS, DEMANDS, OBLIGATIONS, CAUSE AND CAUSES OF ACTIONS, SUITS, DISPUTES,
CLAIMS AND DEFENSES, COUNTERCLAIMS AND/OR LIABILITIES, CROSS CLAIMS, AND
DEFENSES, THAT ARE KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, PAST OR PRESENT,
ASSERTED OR UNASSERTED, CONTINGENT OR LIQUIDATED, WHETHER OR NOT WELL FOUNDED IN
FACT OR LAW, WHETHER IN CONTRACT, IN TORT OR OTHERWISE, AT LAW OR IN EQUITY,
BASED UPON, RELATING TO, ARISING OUT OF, BASED UPON OR IN ANY MANNER CONNECTED
WITH (I) ANY TRANSACTION, EVENT, CIRCUMSTANCE, ACTION, FAILURE TO ACT OR
OCCURRENCE OF ANY SORT OR TYPE, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND/OR THE ADMINISTRATION THEREOF OR THE OBLIGATIONS
CREATED THEREBY; (II) ANY DISCUSSIONS, COMMITMENTS, NEGOTIATIONS, CONVERSATIONS
OR COMMUNICATIONS WITH RESPECT TO THE REFINANCING, RESTRUCTURING OR COLLECTION
OF ANY OBLIGATIONS RELATED TO THE TRANSACTION DOCUMENTS AND/OR THE
ADMINISTRATION THEREOF OR THE OBLIGATIONS CREATED THEREBY, OR (III) ANY MATTER
RELATED TO THE FOREGOING, IN EACH CASE, PRIOR TO THE EFFECTIVE DATE.

 

7.                                     Representations and Warranties of
Borrower.  The Seller and Cloud Peak make the following representations and
warranties to the Forbearing Parties as of each of the date hereof and the
Effective Date:

 

(a)                                 each of the representations and warranties
(other than (i) any representation and warranty which would not be true by
virtue of the Specified Termination Event and Specified Breaches and (ii) with
respect to Cloud Peak, the representation and warranty set forth in
Section 2(f) of Exhibit III to the RPA) by the Seller and Cloud Peak set forth
in the RPA and each other Transaction Document to which it is a party are true
and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date in which
case they shall have been true and correct in all material respects as of such
earlier date;

 

(b)                                other than the Specified Termination Event,
no Termination Event has occurred and is continuing, and other than as a result
of the Specified Breaches, no Unmatured Termination Event has occurred and is
continuing;

 

--------------------------------------------------------------------------------



 

(c)                                 the execution, delivery and performance by
the Seller and Cloud Peak of this Agreement and any other documents entered into
in connection therewith are (i) within their powers, (ii) have been duly
authorized by all necessary limited liability company action, respectively,
(iii) do not contravene any provision of their operating agreements, (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority, (v) do not conflict with or result in a material breach
or termination of, constitute a material default under or accelerate or permit
the acceleration of any performance required by any material indenture,
mortgage, deed of trust, lease, agreement or other instrument to which it is a
party or by which it or any of its property is bound, (vi) do not result in the
creation or imposition of any Lien upon any of its property other than those in
favor of the Administrator and (vii) do not require any material consent or
approval of any Governmental Authority or any other Person; and

 

(d)                                each of this Agreement and any other
documents entered into in connection therewith constitutes a legal, valid and
binding obligation of the Seller and Cloud Peak enforceable against them in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally, and by general equitable principles (whether
considered in a proceeding in equity or at law).

 

8.                                     Acknowledgement.  Each party hereto
acknowledges that the terms of this Agreement shall not constitute a course of
dealing among the parties hereto.

 

9.                                     Counterparts.  This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Action.  Receipt by telecopy or electronic copy of any executed signature
page to this Agreement shall constitute effective delivery of such signature
page.

 

10.                              Severability.  The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

 

11.                              GOVERNING LAW; JURISDICTION; NOTICES.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (NOT INCLUDING SUCH
STATE’S CONFLICTS OF LAWS PROVISION OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). SECTIONS 11.10 AND 11.11 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.

 

12.                              WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN OR AMONG
THE ADMINISTRATOR, THE SELLER AND CLOUD PEAK ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL

 

--------------------------------------------------------------------------------



 

TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR
THE TRANSACTIONS RELATED HERETO.

 

13.                              Section Titles.  The Section titles contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

 

14.                              Transaction Document.  The Agreement shall be
deemed to be a Transaction Document for all purposes of the RPA and each other
Transaction Document.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

CLOUD PEAK ENERGY RECEIVABLES LLC

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

Name: Heath A. Hill

 

Title: Executive V.P. and Chief Financial Officer

 

 

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

 

By:

/s/ Heath A. Hill

 

Name: Heath A. Hill

 

Title: Executive V.P. and Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as the Administrator, a Purchaser, a Purchaser
Agent and the LC Bank

 

 

 

 

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------